Citation Nr: 1216160	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  11-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel	


INTRODUCTION

The Veteran served on active military duty from August 1953 to October 1956.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of a Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied entitlement to a TDIU.  

In February 2012, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and is associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently service-connected for a right total knee replacement (TKA) (60 percent disabling); major depressive disorder and general anxiety disorder associated with right TKA (20 percent disabling); left knee osteoarthritis (10 percent disabling); and right knee surgical scars (noncompensable); his combined total rating is 80 percent disabling.  

2. Resolving all doubt in the Veteran's favor, his combined service-connected disabilities render him unemployable.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for an eye disability, the Board concludes that the law does not preclude it from adjudicating this claim.  The Board is taking action favorable to the Veteran by granting entitlement to a TDIU.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).  

Here, the Veteran's right knee TKA has been rated at 60 percent.  As a result, the Veteran meets the schedular criteria for TDIU under § 4.16(a).  

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The assignment of a rating evaluation is itself recognition of industrial impairment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363.  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Resolving all doubt in the Veteran's favor, TDIU is warranted.  The Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and his combined evaluation is at 80 percent.  

In the Veteran's October 2009 TDIU application, he said he last worked in November 1998 and simply wrote "retired" under employment information.  He said he only completed ninth grade and left the majority of the form blank.  At the February 2012 Board hearing, the Veteran said he last worked in 1991.  (Transcript, p 4.)  He worked in a machine shop.  (Transcript, p 5.)  He decided to retire due to disability and age.  Id.  

The Veteran described the impact of his service-connected disabilities; he used a cane constantly (Transcript, p 7), did not drive due to his medications (Transcript, p 8), and currently resided in an assisted living facility (Transcript, p 9).  The Veteran said he joined the military after ninth grade and never went back to school.  (Transcript, p 10.)  He went to community college to learn how to become a machinist.  Id.  He operated a variety of machines (lathes, saws, etc).  (Transcript, p 11.)  He worked building airplanes, cabinets and such.  Id.  He has never held an office or sedentary job.  (Transcript, p 12.)  He admitted he had some memory problems (Id.), but his primary problem was his knees (Transcript, p 13).  

There is evidence in the file regarding the Veteran's job history.  His DD 214 listed his military occupational specialty as "lineman."  His May 1957 marriage certificate to his first wife shows he was a laundry worker, a September 1963 birth certificate for a son shows he worked as a lacquerer and a June 1968 VA doctor's record showed an advisory note to a major airline manufacturer (his apparent employer at the time).  

There is also evidence showing educational history.  In 1972, several VA records showed the Veteran was referred to vocational rehabilitation.  VA forms show in 1974 and 1975 the Veteran at least attempted to complete high school diploma work and enrolled in courses for an associate degree.  There is no showing that this coursework was actually completed.  

Most of the evidence in the file shows the Veteran retired in 1998 after a work accident which severed part of a finger.  (See August 2006 and October 2009 VA Joint examinations; February 2007 and November 2009 VA records; and the April 2011 VA general examination.)  The evidence shows the Veteran worked in manufacturing, as a tool maker and in machinist jobs before he retired.  

Other evidence from VA indicates that it is as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  An October 2009 VA joint examination report addressed activities of daily living, stating he could do self care, but had trouble with dishes (standing) and vacuuming.  The diagnosis was right knee arthritis with TKA; constant and significant pain; and evidence of wearing of the artificial joint surfaces.  Although a March 2010 VA joint examination showed the Veteran's occupation as "retired", he could not do house or yard work in part due to his service-connected knees.  

A May 2010 letter from a VA advanced practice registered nurse stated the Veteran's knee pain contributed to his depression and in a January 2011 addendum to a prior VA mental disorder examination report, the examiner agreed.  A March 2011 report showed the Veteran was independent in activities of daily living, but was described as "somewhat wobbly" with his cane.  He showed normal age cognitive decline and evidence of memory impairment.  The examiner explained the amount that the service-connected knee disabilities contributed to the major depressive disorder and general anxiety disorder.  There was evidence of occupational and social impairment due to the service-connected part of the psychiatric disability.  The examiner understood the Veteran to have been unemployed since 1974 and stated employment was impacted due to psychiatric issues, but said that the disabilities did not preclude the Veteran from maintaining substantially gainful employment.  

One month later, the Veteran was sent for a general VA examination.  The examiner described the effects the Veteran's knees had on his current functioning.  The Veteran also related a recent incident where he became confused and disoriented while driving.  The police found him asleep, lying across his steering wheel.  They brought him to the VAMC; he was transferred to a private hospital.  He remained there for two weeks while his medications were stabilized.  Some medications he was taking for the knees had to be discontinued and as a result his knee pain had increased.  The Veteran used a cane for his knees.  The Veteran was able to do self-care but was living in a residential facility at the time and did not need to do house or yard work.  

The examiner said the Veteran reported working in manufacturing from 1977 to November 1988.  At that time he did have some problems with prolonged standing with his knees.  In October 1998, he cut off the tip of his finger, was off work for six weeks and then decided to retire in November 1998.  He had not worked since that time.  Although he had applied for some jobs, he knew that his physical disabilities would prevent him from doing the job.  

His gait was noted to be slow and antalgic.  His scars were fairly asymptomatic.  Physical examination of the knees showed limited range of motion and crepitus was present.  A psychiatric screening examination was normal.  The Veteran's right knee diagnosis was now end-stage osteoarthritis of the right knee (and status post TKA); osteoarthritis of the left knee; and surgical scars of the right knee.  
The examiner opined that the service-connected knee disabilities did not render the Veteran unable to secure and maintain substantially gainful employment.  The Veteran would not be able to do jobs that required prolonged standing or walking but the examiner stated he could do sedentary office-type work.  

When considering the impact of the service-connected disabilities on the Veteran's employment capacity, the Board finds the evidence is at least in equipoise for and against awarding a TDIU.  38 C.F.R. §§ 4.15, 4.16(a).  Some evidence indicates the Veteran can perform sedentary employment.  However, there is uncontroverted evidence in the file that the Veteran has no experience with such employment.  It is not clear what, if any, sedentary employment the Veteran would have the capacity to perform.  Additionally, the March 2011 VA mental disorder examination showed there was some impairment with social and occupational functioning that was attributable to the major depressive disorder and general anxiety disorder (secondarily aggravated by the service-connected right TKA).  This examiner found the service-connected mental health disabilities alone did not preclude substantially gainful employment.  However, when considering that impairment combined with the other physical service-connected disabilities, which impact both lower extremities, the Board finds that the case is at least in equipoise.  Id.  The Board finds the particular disabilities and facts in this case take it outside the norm.  Van Hoose, 4 Vet. App. at 363.  

As the claim is in equipoise, the Board will apply the benefit of the doubt rule and award a TDIU.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


